DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 9/7/2022 in which claims 1-, 4, 6, 8, 10-11, 14, 16, 18, and 20 have been amended.  The status identifier of claim 10 should read Currently Amended instead of Original as the claim 10 has been amended.  Thus, the claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of displaying the likelihood of damage information without significantly more. 
For 101 analysis, Examiner has identified claim 20 as the claim that represents the claimed invention described in independent claims 1 and 11.
Claim 20 is directed to a non-transitory computer-readable media, which is one of the statutory categories of invention (Step 1: YES).
The claim 20 recites a series of steps, e.g., receive, from a first data source, historical images  including associated metadata, the historical images comprising aerial images of a plurality of residential properties; extract from the associated metadata geolocation information and time information; receive, from a second data source, historical loss data indicating historical damage corresponding to one or more of the plurality of residential properties; train, using the historical images, geolocation information, time information, and the historical loss data, a neural network computer vision model, wherein training the neural network computer vision model configures the neural network computer vision model to output loss prediction information directly from an image, and wherein the neural network computer vision model includes: a likelihood of fire damage sub-model, a likelihood of tornado damage sub-model, a likelihood of flood damage sub-model, a likelihood of wind damage sub-model, and a likelihood of hail damage sub-model; receive from the first data source, a new image corresponding to a particular residential property; analyze, using the neural network computer vision model, the new image, wherein: analyzing the new image directly results in output of a likelihood of damage score, analyzing the new image comprises applying the neural network computer vision model comprises applying each of the likelihood of fire damage sub-model, the likelihood of tornado damage sub-model, the likelihood of flood damage sub-model, the likelihood of wind damage sub-model, and the likelihood of hail damage sub-model, and the likelihood of damage score is a composite score based on an output from each of the likelihood of fire damage sub-model, the likelihood of tornado damage sub-model, the likelihood of flood damage sub-model, the likelihood of wind damage sub-model, and the likelihood of hail damage sub-model; and send, to an enterprise user device, likelihood of damage information, based on the likelihood of damage score, and one or more commands directing the enterprise user device to display the likelihood of damage information, wherein sending the one or more commands directing the enterprise user device to display the likelihood of damage information causes the enterprise user device to  display the likelihood of damage information.  These limitations (with the exception of italicized limitations) describe the abstract idea of displaying the likelihood of damage information which may correspond to a Mental Processes (concepts performed in the human mind including observation, evaluation, judgment, opinion).  The additional limitations of a first data source, a second data source, and a neural network computer vision model do not restrict the claim from reciting an abstract idea.  Thus, the claim 20 recites an abstract idea (Step 2A, Prong One: YES).
This judicial exception is not integrated into a practical application because the additional limitations of a first data source, a second data source, and a neural network computer vision model result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of a first data source, a second data source, and a computer vision model are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). The limitations (with the exception of italicized limitations), receive, from a first data source, historical images  including associated metadata, the historical images comprising aerial images of a plurality of residential properties; receive, from a second data source, historical loss data indicating historical damage corresponding to one or more of the plurality of residential properties; receive from the first data source, a new image corresponding to a particular residential property amount to mere data gathering, which is a form of insignificant extra-solution activity.  The additional limitations are no more than mere instructions to apply the exception using a generic computer component.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 20 is directed to an abstract idea (Step 2A, Prong 2: NO).
The claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of a first data source, a second data source, and a neural network computer vision model are all recited at a high level of generality and its broadest reasonable interpretation comprises a general purpose computer which is performing its routine, well-understood, and conventional function similar to what has been found by the courts not to be adding significantly more to the underlying abstract idea (Step 2B: NO).  Hence, the claim 20 is directed to an abstract idea.
Similar arguments can be extended to independent claims 1 and 11 and hence rejected on similar grounds as claim 20.
Dependent claims 2-10 and 12-19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  There is no inventive concept that adds significantly more and hence the claims 2-10 and 12-19 are directed to an abstract idea.  Thus, the claims 1-20 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyman et al., US Patent Application No. 2019/0304026 in view of Robinson et al., US Patent Application No. 2014/0032247.
Regarding claim 11, Lyman discloses a method comprising:
at a computing platform comprising at least one processor, a communication interface, and
memory:
receiving, from a first data source, historical images including associated metadata, the historical images comprising aerial images of a plurality of residential properties ([0048], [0059], [0079], metadata);
extracting from the associated metadata geolocation information and time information ([0059], [0079]);
receiving, from a second data source, historical loss data indicating historical
damage corresponding to one or more of the plurality of residential properties;
training, using the historical images, geolocation information, time information, and the historical loss data, a neural network computer vision model, wherein training the neural network computer vision model configures the neural network computer vision model to output loss prediction information directly from an image ([0041]-[0042], neural network, [0047], [0059], [0079]);
receiving, from the first data source, a new image corresponding to a particular
residential property ([0004]-[0005]);
analyzing, using the neural network computer vision model, the new image, wherein analyzing the new image directly results in output of a likelihood of damage score, and wherein analyzing, using the neural network computer vision model, the new image, does not comprise comparing the new image to the plurality of historical images ([0004]-[0005], [0042]); and
sending, to an enterprise user device, likelihood of damage information, based on
the likelihood of damage score, and one or more commands directing the enterprise user
device to display the likelihood of damage information, wherein sending the one or more
commands directing the enterprise user device to display the likelihood of damage
information causes the enterprise user device to display the likelihood of damage
information ([0053]).
Lyman does not specifically disclose
receiving, from a second data source, historical loss data indicating historical
damage corresponding to one or more of the plurality of residential properties.
However, Robinson discloses
receiving, from a second data source, historical loss data indicating historical
damage corresponding to one or more of the plurality of residential properties ([0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted disclosure of Lyman with the above-noted disclosure of Robinson.  The motivation for combining these references would have been to estimate cost to repair the damage.
Regarding claim 12, Lyman discloses wherein the particular residential property is not one of the plurality of residential properties ([0004]).
Regarding claim 13, Lyman discloses wherein analyzing the new image comprises analyzing, using a holistic method, the new image ([0004]).
Regarding claim 14, Lyman discloses wherein training the neural network computer vision model comprises establishing relationships between each historical image and the historical loss data for the
corresponding historical image ([0041]-[0042]).
Regarding claim 15, Lyman discloses wherein the historical images comprise top down images, oblique images, color spectrum images, and near infrared images ([0004], [0038]).
Regarding claim 16, Lyman discloses wherein analyzing, using the neural network computer vision model, the new image, comprises identifying, based on foliage detected in the new image, the likelihood of damage score ([0004], [0038], [0042]).
Regarding claim 17, Lyman discloses wherein the likelihood of damage score indicates a
likelihood of future damage to the particular residential property ([0042]).
Regarding claim 18, Lyman discloses wherein analyzing, using the neural network computer vision model, the new image, does not comprise comparing the new image to the plurality of historical images ([0004], [0042]).
Regarding claim 19, Lyman discloses identifying, using the new image, metadata corresponding to the new image, wherein the metadata includes one or more of: a geolocation corresponding to the particular residential property or a time at which the new image was captured, wherein analyzing the new image comprises analyzing the image in context of the metadata ([0073], [0091]).
Regarding claim 20, Lyman discloses one or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to:
receive, from a first data source, historical images including associated metadata, the historical images comprising aerial images of a plurality of residential properties ([0048], [0059], [0079], metadata);
extract from the associated metadata geolocation information and time information ([0059], [0079]);
receive, from a second data source, historical loss data indicating historical damage
corresponding to one or more of the plurality of residential properties;
train, using the historical images, geolocation information, time information, and the historical loss data, a neural network computer vision model, wherein training the neural network computer vision model configures the neural network computer vision model to output loss prediction information directly from an image, and wherein the neural network computer vision model includes:
a likelihood of fire damage sub-model, a likelihood of tornado damage sub-model, a likelihood of
flood damage sub-model, a likelihood of wind damage sub-model, and a likelihood of hail damage
sub-model ([0041]-[0042], neural network, [0047], [0051], [0059]-[0061], [0079]);
receive, from the first data source, a new image corresponding to a particular residential
property ([0004]-[0005]);
analyze, using the neural network computer vision model, the new image, wherein ([0004]-[0005], [0042]):
analyzing the new image directly results in output of a likelihood of damage score ([0004]-[0005]),
analyzing the new image comprises applying the neural network computer vision model comprises applying each of the likelihood of fire damage sub-model, the likelihood of tornado damage
sub-model, the likelihood of flood damage sub-model, the likelihood of wind damage sub-model, and the likelihood of hail damage sub-model ([0042], [0051]-[0052]), and
the likelihood of damage score is a composite score based on an output from each
of the likelihood of fire damage sub-model, the likelihood of tornado damage sub-model,
the likelihood of flood damage sub-model, the likelihood of wind damage sub-model, and
the likelihood of hail damage sub-model ([0051]-[0052], weighted score); and
send, to an enterprise user device, likelihood of damage information, based on the
likelihood of damage score, and one or more commands directing the enterprise user device to
display the likelihood of damage information, wherein sending the one or more commands
directing the enterprise user device to display the likelihood of damage information causes the
enterprise user device to display the likelihood of damage information ([0053]).
Lyman dose not specifically disclose
receive, from a second data source, historical loss data indicating historical damage
corresponding to one or more of the plurality of residential properties.
However, Robinson discloses
receive, from a second data source, historical loss data indicating historical damage
corresponding to one or more of the plurality of residential properties ([0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted disclosure of Lyman with the above-noted disclosure of Robinson.  The motivation for combining these references would have been to estimate cost to repair the damage.
Claims 1-10 are substantially similar to claims 11-20 and hence rejected on similar grounds.
Response to Arguments
Applicant's arguments filed dated 9/7/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-20 under 35 U.S.C. 101, Applicant states that the recitations of the amended independent claims utilize specific recited algorithms resulting in a specific improved trained model for outputting loss prediction information that are not in a group of mathematical concepts, certain methods of organizing human activities, or mental process and thus are not abstract under Prong One of Revised Step 2A and thus are patent eligible.  The independent claims as amended recite at least “training, using the historical images, geolocation information, time information, and the historical loss data, a neural network computer vision model, wherein training the neural network computer vision model configured the neural network computer vision model to output loss prediction information directly from an image”.
Examiner notes that under Step 2A, Prong One, the claim is considered as a whole to determine if the claim recites an abstract idea.  The additional elements of algorithm and specific technical improvement are considered under Step 2A, Prong Two.  Under Step 2A, Prong One, the additional elements are considered to determine if the additional elements restrict the claim from reciting an abstract idea.  In this case, it was determined that the claim clearly recites an abstract idea of displaying the likelihood of damage information and the additional elements of algorithm do not restrict the claim from reciting an abstract idea.  In a similar manner, training using historical images, and other information is an abstract concept and the additional elements of a neural network computer vision model do not restrict the claim from reciting an abstract idea.  Thus, Applicant’s arguments are not persuasive.
Applicant also states that the claims recite a specific step of training the neural network computer vision model using historical images, extracted metadata, and historical loss data.  Such training improves the functioning of the system.  Moreover the claim recites “analyzing using the neural network computer vision model, the new image, wherein analyzing the new image directly results in output of a likelihood of damage score, and wherein analyzing, using the neural network computer vision model, the new image, does not comprise comparing the new image to the plurality of historical images.”  That is that trained neural network computer vision model is practically applied for analyzing image data to output likelihood of damage score, thereby providing improved predictive analysis.
Examiner notes that under Step 2A, Prong Two, the claim integrates the abstract idea into a practical application if the additional elements provide technical improvements when the abstract idea is implemented.  In this case, the additional elements are recited at a high level of generality and do not result in any technical improvement.  If there is an improvement, it is to the abstract idea of determination of a loss risk and not to technology.  The additional elements are simply used as a tool simply apply the abstract idea and thus do not integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.
Applicant also states that the claims include “something more” than the abstract idea and thus are arguably patent-eligible (thus, Step 2B: YES).  In particular, the claimed subject matter is directed to improving prior procedures in determining loss risk that used customer inputs by instead taking image data of a target asset and analyzing it with a neural network computer vision model for determination of a loss risk.  Accordingly, subjectivity and human error can be avoided.  Moreover by using a neural network computer vision model functionality of the computer system is greatly improved by requiring fewer human inputs.
Examiner respectfully disagrees and notes that the improvement is considered under Step 2A, Prong Two.  Under Step 2B, the search for an inventive concept is considered.  An inventive concept “cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”  Instead, an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in additional to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  In this case, the claim recites a number of abstract concepts and the additional elements do not provide any inventive concept.  The additional elements apply the abstract idea without amounting to add significantly more.  Thus, these arguments are not persuasive.
With respect to the rejection of claims 1-20 under 35 U.S.C. 103, Applicant’s arguments are moot in view of new grounds of rejection presented above in this office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAJESH KHATTAR/Primary Examiner, Art Unit 3693